[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________           FILED
                                                  U.S. COURT OF APPEALS
                               No. 09-11651         ELEVENTH CIRCUIT
                                                    SEPTEMBER 13, 2010
                           Non-Argument Calendar
                                                         JOHN LEY
                         ________________________
                                                          CLERK

                    D. C. Docket No. 01-00069-CR-CAR-5

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

JOHN WHITE,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                       _________________________

                             (September 13, 2010)

Before EDMONDSON, CARNES and MARTIN, Circuit Judges.

PER CURIAM:

     John White, convicted of distributing more than 50 grams of crack cocaine,
in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A)(iii), and sentenced to 160

months imprisonment, appeals the district court’s denial of his 18 U.S.C. §

3582(c)(2) motion for reduction of sentence, which was based on Amendment 706

to the Sentencing Guidelines. White contends that the district court erred by

finding that he was ineligible for a § 3582(c)(2) reduction because of his career-

offender status; his theory is that his downward-departure sentence he received

resulted from the sentencing court’s disagreement with the career-offender

guidelines and its belief that the operation of the guidelines overstated his criminal

history.

      We review only for abuse of discretion a district court’s decision to deny

reduction of a defendant’s sentence pursuant to § 3582(c)(2), United States v.

Moreno, 421 F.3d 1217, 1219 (11th Cir. 2005), but we review de novo its

conclusions about the scope of its legal authority under 18 U.S.C. § 3582(c)(2).

United States v. James, 548 F.3d 983, 984 (11th Cir. 2008).

      In a section 3582(c) proceeding, a district court may not modify a term of

imprisonment unless a defendant was sentenced based on a sentencing range that

has “subsequently been lowered” by the Sentencing Commission. See 18 U.S.C.

§ 3582(c)(2). The applicable policy statements provide that a sentence reduction is

not authorized under § 3582(c)(2) if “‘the amendment does not have the effect of



                                           2
lowering the defendant’s applicable guideline range because of the operation of

another guideline.’” United States v. Moore, 541 F.3d 1323, 1327-28 (11th Cir.

2008) (quoting U.S.S.G. § 1B1.10, comment. (n.1(A))), cert. denied, 129 S.Ct.

965, and 129 S.Ct. 1601 (2009).

      Amendment 706, which has been made retroactive, amended the Drug

Quantity Table in U.S.S.G. § 2D1.1(c) “to provide a two-level reduction in base

offense levels for crack cocaine offenses.” Id. at 1325; see also U.S.S.G. App. C,

Amend. 706. Nevertheless, if a defendant was sentenced as a career offender, his

base offense level was determined under the career-offender guidelines in

§ 4B1.1(b), and the drug-quantity guidelines in § 2D1.1(c) ultimately played no

role in his sentence. Moore, 541 F.3d at 1327. For that reason, Amendment 706

does not result in a lower guidelines range for the defendant. Id. at 1330. That is

what the record before us indicates happened in this case. The sentencing court did

grant White a downward departure from the career-offender-driven range based on

his substantial assistance to the government, but the resulting sentence was not

based on a sentencing range that was later lowered by Amendment 706. The

sentencing range from which the downward departure departed was set by the

career offender guidelines, which remain unaffected by the amendment.

      White is like the movant in Moore. Amendment 706 reduced his base



                                          3
offense level but did not lower his applicable guideline range, which was dictated

by his career offender status. As a result, White, like Moore, is not eligible for a §

3582(c)(2) sentence reduction, and the district court did not abuse its discretion by

denying him one.

      AFFIRMED.




                                           4